Citation Nr: 1426296	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO. 08-03 277	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a cervical spine disability, variously diagnosed as degenerative disc disease, degenerative joint disease, spondylosis, and spinal stenosis, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty, from March 1977 to June 1981 and from June 1982 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs, (VA) Regional Office (RO) in Phoenix, Arizona.  The claim file was subsequently transferred to the RO in Albuquerque, New Mexico.

The issue of entitlement to service connection for a cervical spine disability, variously diagnosed as degenerative disc disease, degenerative joint disease, spondylosis, and spinal stenosis, to include as secondary to the service-connected lumbar spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent and probative evidence of record does not reflect that the Veteran currently has a hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in December 2002 and August 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The issue of entitlement to service connection for a cervical spine disability is remanded and therefore VA's duty to assist and notify will not be discussed with respect to this issue.

The Board notes that a copy of the August 2013 Board remand and December 2013 Supplemental Statement of the Case (SSOC) were not received by the Veteran and were instead returned as undeliverable.  The record contains evidence that the Veteran has relocated, however, the RO possesses the updated address and was able to successfully schedule the Veteran for a VA examination in accordance with the August 2013 remand instructions.  Despite the fact that the Veteran may not have received a copy of the 2013 remand and SSOC, the Board does not find that any prejudice to the Veteran has occurred.  As will be discussed below, the RO/AMC was still able to substantially comply with the 2013 remand instructions.  The Veteran's claim has been pending since November 2002 and he has been provided with ample notice and opportunity to submit any evidence that would help substantiate his claim.  Further, the Veteran's representative was also forwarded a copy of the 2013 remand and SSOC and submitted an appellate brief following receipt of these documents in April 2014.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the veteran demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, he is not prejudiced by VA's failure to satisfy the duty to notify).  Lastly, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, examination reports, and the statements of the Veteran.

The Veteran also testified at a February 2008 hearing before a Decision Review Officer (DRO). VA regulations (38 C.F.R. 3.103(c)(2)) require that the DRO who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  During the Veteran's hearing, the DRO and the Veteran's representative asked the Veteran questions about the nature and etiology of his bilateral hearing loss and cervical spine disability.  The DRO also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In August 2013 the Board remanded the Veteran's claim, in pertinent part to permit the Veteran to identify any medical treatment records not yet associated with the claims file, and to obtain outstanding VA treatment records from the Albuquerque VAMC and Social Security Administrative (SSA) medical records.  The claims folder contains additional medical records from the Albuquerque VAMC as well as the SSA medical records.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  While it is unclear from the record whether the Veteran received correspondence requesting that he identify any outstanding medical records, the Board finds that any deficiency with regard to this instruction was not prejudicial.  As described, the Veteran's claim has been pending since November 2002.  He has had ample opportunity to identify any medical records, and has on several occasion identified such records (see 2008 DRO hearing).  The Veteran was provided with VCAA notice letters in December 2002 and August 2006 requesting that he identify any evidence that might substantiate his claim.  As such, the Board finds that the substantial compliance with this directive has also been achieved.

Lastly, the Veteran was provided a VA audiological examination in February 2010.  The VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, neither the Veteran nor his representative has challenged the adequacy of the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.


II. Service connection - General

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

III. Service Connection - Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has experienced bilateral hearing loss as a result of in-service noise exposure.  The Veteran asserts that his work as an air crewman exposed him to noise from the flight deck, as well as to gun fire, missiles, and ship defense systems.  He also acknowledged post-service noise exposure in the form of construction, power tools, hunting, and motorcycles.

The Veteran's DD-214's reflect that his primary specialty was an airman.  As such, his contentions with regard to noise exposure or acoustic trauma in service are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds his assertions as to noise exposure to be competent and credible.

In February 2010 the Veteran was provided a VA audiological examination.  The examiner reviewed the claims file, medical history, and noted the Veteran's in-service noise exposure.  The examiner also noted that the Veteran reported his alleged hearing loss had a significant effect on his occupation.  A puretone threshold and Maryland CNC speech recognition test were also conducted, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
20
LEFT
25
25
25
20
25

Puretone averages: Right - 22.5; Left - 23.75
Maryland CNC right ear: 96%
Maryland CNC left ear: 96%

The examiner reported that hearing loss was not disabling per 38 C.F.R. § 3.385 and therefore did not provide an opinion as to the etiology of the Veteran's alleged hearing loss.

As noted above, impaired hearing is considered a disability for VA purposes when the auditory threshold at any frequency (500 HZ - 4000 HZ) is 40 decibels or greater, or when the threshold is at least 26 decibels at any three frequencies (500 HZ - 4000 HZ) or when the Maryland CNC test scores are less than 94 percent.

The evidence in this case reflects that the Veteran does not currently have a hearing loss disability for VA purposes in either ear.  As described, audiometric testing in February 2010 revealed that the Veteran had no auditory thresholds at any frequency above 25 decibels and his Maryland CNC test score was 96 percent bilaterally.  These results do not reflect that the Veteran has a hearing loss disability as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of the February 2010 audiometric results and has not submitted any additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  Such determination may only be made by audiometric testing, and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In summary, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported bilateral hearing loss; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

After review of the claims file, the Board has determined that additional development is required prior to adjudication of the Veteran's claim.

In a prior Board decision, the Veteran's claim for service connection for a cervical spine disorder was remanded in order to obtain a medical opinion as to the question of etiology.  In accordance with the remand instructions, the Veteran was provided a VA examination in November 2013.  The examination report contains an opinion addressing a direct-incurrence theory of entitlement, as well as an opinion as to whether the Veteran's cervical spine disorder is secondary to his service-connected lumbar spine disability.  However, both opinions are inadequate for VA purposes.  Specifically, the examiner does not provide adequate rationale to support his conclusion that the Veteran's current cervical spine disability is not related to service.  Rather, he relies solely on the absence of any documented evidence creating a chronological connection to the date of injury.  Additionally, the examiner's opinion as to a secondary connection is also inadequate as the examiner simply states that back disabilities typically do not cause neck disabilities.  While this may very well be true, the opinion is not specific to the Veteran's claim nor is it supported by any relevant medical or factual evidence.

As the examiner did provide sufficient rationale for his opinions, the examination is inadequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is necessary in order to obtain a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the VA Medical Center in Albuquerque, New Mexico and any associated outpatient clinics dated from November 2013 to the present.  All attempts to obtain these records should be documented.

2. Schedule the Veteran for a VA examination to determine the probable etiology of any cervical spine disability, to include his diagnosed degenerative disc disease of the cervical spine, degenerative joint disease, spondylosis, and stenosis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Any medically indicated tests should be conducted.  The examiner is then asked to answer the following questions:

(a) Whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed cervical spine disability was caused by or incurred in service?  In answering this question the examiner should note the Veteran's in-service traumas to include the compression fracture of the C6 vertebrae.

(b) Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed cervical spine disability was caused or aggravated by any service-connected disability, to include bilateral spondylosis of L5.

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran.  The examiner may not rely solely on the absence of medical records as a basis for their opinion and should consider the Veteran's statements, including his February 2008 DRO hearing testimony.

Aggravation is defined as a permanent worsening beyond the natural progression of a disability.  

A complete rationale must be provided for any opinion offered.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


